    Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 1 of 32




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK


KEWAZINGA CORP.,

                 Plaintiff,           Civil Action No. 1:20-cv-01106-LGS

          v.

GOOGLE LLC,

                 Defendant.


 DEFENDANT GOOGLE LLC’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
            Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 2 of 32




                                                   TABLE OF CONTENTS

                                                                                                                                      Pages

TABLE OF AUTHORITIES ......................................................................................................... iii

TABLE OF ABBREVIATIONS .....................................................................................................v

INTRODUCTION ...........................................................................................................................1

LEGAL STANDARDS ...................................................................................................................2

ARGUMENT ...................................................................................................................................3

I.        The Court Should Afford No Weight To Kewazinga’s Expert Testimony. ........................3

II.       “Array of Cameras”
          (’226 Patent, claims 55, 119; ’325 Patent, claims 1, 5, 6, 10, 14, 15, 29) ...........................6

          A.         “Fixed In Relation To Each Other” Should Be Included In The
                     Construction Of “Array Of Cameras.”.....................................................................7

                     1.         The Microsoft Court Correctly Concluded That Each Camera In
                                The “Array” Must Be “Fixed In Relation To Each Other.” .........................7

                     2.         Kewazinga’s Arguments To Overturn The Microsoft Court’s
                                Construction Lack Merit And Should Be Rejected. ....................................9

          B.         Like The Microsoft Court, This Court Should Reject Kewazinga’s
                     Argument That An “Array” Can Be Created Over Time By Moving
                     Cameras..................................................................................................................14

          C.         If Adopted, Kewazinga’s Construction Would Render The Asserted
                     Claims Indefinite....................................................................................................16

III.      “Mosaicing”
          (’325 Patent, claims 1, 5, 6) ...............................................................................................18

          A.         In These Patents, “Mosaicing” Requires A Composition Process “To
                     Achieve A Seamless Combination Of The Camera Outputs.” ..............................20

          B.         In These Patents, “Mosaicing” Is Performed on “Camera Outputs.” ....................24

CONCLUSION ..............................................................................................................................25




                                                                      ii
           Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 3 of 32




                                             TABLE OF AUTHORITIES

                                                                                                                             Pages

                                                             CASES

Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc.,
      815 F.3d 1314 (Fed. Cir. 2016)......................................................................................... 22

Goldenberg v. Cytogen, Inc.,
      373 F.3d 1158 (Fed. Cir. 2004)................................................................................... 15, 25

GPNE Corp. v. Apple Inc.,
     830 F.3d 1365 (Fed. Cir. 2016)........................................................................................... 9

Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,
       381 F.3d 1111 (Fed. Cir. 2004)........................................................................................... 4

Intellectual Ventures I LLC v. T-Mobile USA, Inc.,
        902 F.3d 1372 (Fed. Cir. 2018)......................................................................................... 18

Kewazinga Corp. v. Microsoft Corp.,
      No. 1:18-cv-4500-GHW, 2019 WL 3423352 (S.D.N.Y. July 29, 2019) ................... passim

LizardTech, Inc. v. Earth Res. Mapping, Inc.,
       424 F.3d 1336 (Fed. Cir. 2005)......................................................................................... 16

Markman v. Westview Instruments, Inc.,
     517 U.S. 370 (1996) ........................................................................................................ 2, 3

Moleculon Research Corp. v. CBS, Inc.,
      793 F.2d 1261 (Fed. Cir. 1986)......................................................................................... 22

Nautilus, Inc. v. Biosig Instruments, Inc.,
       572 U.S. 898 (2014) .................................................................................................... 17, 18

Omega Eng’g, Inc, v. Raytek Corp.,
     334 F.3d 1314 (Fed. Cir. 2003)......................................................................................... 18

Phillips v. AWH Corp.,
        415 F.3d 1303 (Fed. Cir. 2005).................................................................................. passim

Secure Web Conference Corp. v. Microsoft Corp.,
       No. 13-cv-2462-JG, 2014 WL 4954644 (E.D.N.Y. Oct. 2, 2014) ...................................... 3

Sundance, Inc. v. DeMonte Fabricating Ltd.,
      550 F.3d 1356 (Fed. Cir. 2008)........................................................................................... 5




                                                                 iii
            Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 4 of 32




Teva Pharms. USA, Inc. v. Sandoz, Inc.,
      135 S. Ct. 831 (2015) .......................................................................................................... 2

Ventana Med. Sys., Inc. v. Biogenex Labs., Inc.,
      473 F.3d 1173 (Fed. Cir. 2006)......................................................................................... 25

Vitronics Corp. v. Conceptronic, Inc.,
       90 F.3d 1576 (Fed. Cir. 1996)................................................................................... 3, 9, 22

                                                                 RULES

Fed. R. Evid. 702 ............................................................................................................................ 5

                               * * * All emphasis added unless otherwise noted * * *




                                                                      iv
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 5 of 32




                            TABLE OF ABBREVIATIONS

    Abbreviation                                     Explanation
’234 Patent, xx:yy     U.S. Patent No. 9,055,234 (filed as Dkt. No. 110-11, Desai Decl.
                       Ex. A), col. xx, line yy
’325 Patent, xx:yy     U.S. Patent No. 6,522,325 (filed as Dkt. No. 110-12, Desai Decl. Ex. B),
                       col. xx, line yy
’226 Patent, xx:yy     U.S. Patent No. 6,535,226 (filed as Dkt. No. 110-13, Desai Decl. Ex. C),
                       col. xx, line yy
Chen Decl.             Declaration of Emily H. Chen in Support of Defendants Google LLC’s
                       Responsive Claim Construction Brief filed concurrently.
Stevenson ¶ __         Declaration of Robert L. Stevenson, Expert for Microsoft, in
                       Kewazinga Corp. v. Microsoft Corp., No. 1:18-cv-4500-GHW,
                       Dkt. No. 46-9 (filed with this brief as Chen Decl. Ex. B)
Hanna ¶ __             Declaration of Keith Hanna, Expert for Kewazinga, regarding claim
                       construction in Kewazinga Corp. v. Microsoft Corp., No. 1:18-cv-
                       4500-GHW, Dkt. No. 43 (filed with this brief as Chen Decl. Ex. C)
Lubin ¶ __             Claim Construction Expert Report of Jeffrey Lubin, Expert for
                       Kewazinga in this litigation (filed as Dkt. No. 110-1)
Lubin Dep. __          Transcript of the November 22, 2020, Deposition of Jeffrey Lubin,
                       Expert for Kewazinga (filed with this brief as Chen Decl. Ex. D)
Stevenson Dep. __      Transcript of the March 12, 2019, Deposition of Robert L. Stevenson,
                       Expert for Kewazinga, in Kewazinga Corp. v. Microsoft Corp., No.
                       1:18-cv-4500-GHW, Dkt. No. 52-1 (filed with this brief as Chen Decl.
                       Ex. E)
Burt                   U.S. Patent 5,649,032, issued to Peter J. Burt (filed as Dkt. No. 110-7,
                       Desai Decl. Ex. F)
Microsoft IPR Denial Decision Denying Institution of Inter Partes Review of U.S. Patent
                     No. 9,055,234, Microsoft Corp. v. Kewazinga Corp., IPR2019-00872,
                     Paper 8 (PTAB September 23, 2019) (filed as Dkt. No. 110-17, Desai
                     Decl. Ex. G)
POSITA                 Person of ordinary skill in the art




                                             v
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 6 of 32




                                       INTRODUCTION

       The Court is already familiar with the interactions between Kewazinga and Google leading

up to this lawsuit, which are the subject of Google’s pending, case-dispositive summary judgment

motion regarding equitable estoppel. (See Dkt. Nos. 59, 97.) Kewazinga first contacted Google

in 2005. Eight years later, Kewazinga sued Google for patent infringement. Google explained

why it did not infringe: its Street View service utilizes a camera mounted on a moving vehicle,

which is different from Kewazinga’s inventions, which stemmed from Kewazinga’s development

of fixed-rail arrays of cameras for use in concert and sports venues:




          Left: Chen Decl. Ex. A,                           Right: ’226 Patent, Fig. 7a.
          GOOG-KZGA-00000021

Kewazinga dismissed its own case shortly thereafter and did not contact Google again for seven

more years, until filing this lawsuit in 2020. (See generally Dkt. Nos. 59, 97.)

       In 2018, Kewazinga sued Microsoft for alleged infringement of the same three patents at

issue in this case (the ’325, ’226, and ’234 Patents (the “Patents-in-Suit”)). That case remains

pending in this District before the Honorable Gregory H. Woods. No. 1:18-cv-4500-GHW

(S.D.N.Y.). In that Microsoft case, Kewazinga sought broad claim constructions, including a

construction of the term “array of cameras” as “a configuration of cameras, where such

configuration can include moveable cameras and reusing a camera in multiple locations.” On



                                                 1
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 7 of 32




July 29, 2019, the Microsoft court issued its claim construction order which, among other things,

rejected Kewazinga’s broad proposed construction. Kewazinga Corp. v. Microsoft Corp., No.

1:18-cv-4500-GHW, 2019 WL 3423352 (S.D.N.Y. July 29, 2019) (“Microsoft”). After thoroughly

analyzing the patent claims, the written descriptions, the figures, and expert testimony, the

Microsoft court concluded that Kewazinga’s “moveable cameras” construction “goes too far and

lacks intrinsic support.”

       Kewazinga now seeks a third bite at the apple.            Seeking to salvage any plausible

infringement theory against Google, Kewazinga asks this Court to do what the Microsoft court

correctly declined to do: construe the claims broadly to cover any configuration of cameras that

can be arranged in any way and that can be moved at any time. But that is not what the patents

disclose, because—as the Microsoft court explained—that is not what Kewazinga invented.

       Google respectfully requests that the Court adopt its constructions, which are supported by

the most compelling evidence for claim construction: the words and figures of the patents

themselves. By contrast, as described herein, Kewazinga’s constructions rely almost exclusively

on paid expert testimony. Expert testimony is generally disregarded for the purposes of claim

construction in most cases, but it is particularly unreliable here because Kewazinga’s expert is

unqualified under the standard of expertise that Kewazinga itself articulated in the Microsoft case

and to the Patent Office.

                                      LEGAL STANDARDS

       The Microsoft court’s claim construction opinion sets forth a comprehensive statement of

the relevant legal standards. Microsoft, 2019 WL 3423352, at *2–5. In pertinent part, “[t]he

construction of a patent, including terms of art within its claim,’ is not for a jury but ‘exclusively’

for ‘the court to determine.’” Teva Pharms. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 835 (2015)

(quoting Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996)). “[A] patent must


                                                  2
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 8 of 32




describe the exact scope of an invention and its manufacture to secure to [the patentee] all to which

he is entitled, [and] to apprise the public of what is still open to them.” Markman, 517 U.S. at 373.

A court considers three primary sources within the intrinsic evidence of record: (1) the language

of the claims; (2) the specification; and (3) the prosecution history. Secure Web Conference Corp.

v. Microsoft Corp., No. 13-cv-2462-JG, 2014 WL 4954644, at *1 (E.D.N.Y. Oct. 2, 2014) (citing

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). “The specification is

always highly relevant to the claim construction analysis;” it “is the single best guide to the

meaning of a disputed term,” and is “[u]sually . . . dispositive.” Vitronics, 90 F.3d at 1582.

        By contrast, extrinsic evidence—evidence external to the patent and prosecution history,

such as expert testimony—“is less significant than the intrinsic record.” Secure Web, 2014 WL

4954644, at *2 (quoting Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005)). “Expert

testimony . . . may only be relied upon if the patent documents, taken as a whole, are insufficient

to enable the court to construe disputed claim terms. Such instances will rarely, if ever, occur.”

Vitronics, 90 F.3d at 1585. “[A] court should discount any expert testimony ‘that is clearly at odds

with the claim construction mandated by the claims themselves, the written description, and the

prosecution history, in other words, with the written record of the patent.’” Phillips, 415 F.3d at 1318.

                                            ARGUMENT

I.      The Court Should Afford No Weight To Kewazinga’s Expert Testimony.

        Expert testimony is inherently flawed because it is generated during, and for, the purpose

of litigation. Phillips, 415 F.3d at 1318–19. To counteract that effect, the court has discretion to

decide what weight—if any—to give expert testimony, and is obligated to consider the inherent

flaws and assess the evidence accordingly. Id. at 1319. Here, the Court should afford no weight

to Kewazinga’s expert testimony for at least three reasons.




                                                   3
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 9 of 32




       First, Kewazinga’s expert is unqualified under the standard that Kewazinga argues is

appropriate in the Microsoft case and at the Patent Office. In claim construction, courts seek to

“accord a claim the meaning it would have to a person of ordinary skill in the art [“POSITA”] at

the time of the invention.” Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

1111, 1116 (Fed. Cir. 2004). In the Microsoft case, Kewazinga’s expert (Dr. Keith Hanna) and

Microsoft’s expert (Dr. Robert L. Stevenson) agreed that a person of ordinary skill in the art in

these patents must have either: “[A] a bachelor’s degree in computer science, computer

engineering or the equivalent, and 3-5 years of experience in the field of computer vision or image

processing, or [B] a post-graduate degree in computer science, computer engineering or the

equivalent, and 1–2 years of experience in the field of computer vision or image processing, or

equivalent experience.” (See Stevenson Decl. ¶ 20; Hanna Decl. ¶ 23.) Kewazinga agreed to that

same definition in 2019, in connection with proceedings at the Patent Office regarding one of the

Patents-in-Suit. (See Microsoft IPR Denial at 7–8.)

       Perhaps because many of Dr. Hanna’s positions were rejected by the Microsoft court,

Kewazinga hired a new expert for claim construction in this case—Dr. Jeffrey Lubin. But Dr.

Lubin does not meet the definition of “a person of ordinary skill in the art” that Kewazinga still

asserts is appropriate in the Microsoft case. Specifically, Dr. Lubin has degrees in psychology; he

lacks a “bachelor’s degree in computer science, computer engineering or the equivalent (clause

“A” of Kewazinga’s standard), and he lacks a “post-graduate degree in computer science,

computer engineering or the equivalent” (clause “B” of Kewazinga’s standard). (See Lubin Decl.

¶ 4; Lubin Dep. 46:16–18, 47:23–48:5.) Kewazinga does not explain why the level of skill in the

art should be different in this case as compared to the Microsoft case (which involve the same

patents), and none exists. Because Kewazinga’s expert is not a “person of ordinary skill in the




                                                4
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 10 of 32




art”—under the standard Kewazinga itself articulated—its expert testimony is inherently unhelpful

and should be disregarded. Sundance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d 1356, 1363

(Fed. Cir. 2008) (“[W]here an issue calls for consideration of evidence from the perspective of one

of ordinary skill in the art, it is contradictory to Rule 702 to allow a witness to testify on the issue

who is not qualified as a technical expert in that art.”).

        Second, Kewazinga’s expert testimony lacks reliability because it was indisputably

generated for the specific purpose of attempting to support Kewazinga’s claim constructions.

Kewazinga’s expert, Dr. Lubin, admitted at deposition that he did not have any role in developing

Kewazinga’s claim constructions. (Lubin Dep. 23:6–12.) Nor did Dr. Lubin himself put any

words on the page for his expert declaration; it was drafted entirely by Kewazinga’s lawyers.

(Lubin Dep. 12:18–13:3.) And Dr. Lubin did not revise a single word of the declaration that the

attorneys had already drafted. (Lubin Dep. 17:8–13.)

        Third, Kewazinga’s expert testimony impermissibly contradicts the disclosures of the

patents themselves. Kewazinga devotes pages and pages of its brief detailing its expert’s opinions,

in particular with respect to the expert’s “analysis” of a single drawing from the patents—the

“Figure 11 embodiment”—that allegedly supports its broad constructions. (See Dkt. No. 110,

Kewazinga’s Opening Claim Construction Brief (“Br.”) at 5–9, 20–22.) And based on that expert

testimony, Kewazinga repeatedly (but erroneously) encourages the Court to adopt its constructions

because “the only expert testimony offered by either party” allegedly supports Kewazinga’s

positions. (See Br. at 15, 18.)

        But expert testimony is properly discounted when that testimony is “clearly at odds” with

the written record of the patent itself. Phillips, 415 F.3d at 1318. That is the case here. As

explained in further detail below, Kewazinga’s expert testimony—particularly with respect to




                                                   5
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 11 of 32




Figure 11—is directly contradictory to the disclosures of the patents, and is therefore properly

disregarded. See infra Section II.A.2. Importantly, Dr. Lubin’s testimony is also directly at odds

with the Microsoft court’s analysis and conclusions with respect to Figure 11. (See id.) For that

additional reason, the Court can (and should) disregard the proffered expert testimony.

II.    “Array of Cameras”
       (’226 Patent, claims 55, 119; ’325 Patent, claims 1, 5, 6, 10, 14, 15, 29)

                                 Microsoft Court’s Construction

 a set of multiple cameras, each fixed in relation to each other


        Google’s Proposed Construction                    Kewazinga’s Proposed Construction

 a set of multiple cameras, each fixed in relation    No construction is necessary. However, if the
 to each other                                        Court rules that one is necessary, Kewazinga
                                                      proposes the following construction:
                                                      a camera configuration wherein the
 (Same as the Microsoft court’s construction)
                                                      configuration can be created over time by
                                                      moving cameras

       The term “array of cameras” is in the claims of the ’325 and ’226 Patents. It is central to

the claimed inventions—indeed, both are titled “Navigable Telepresence Method And System

Utilizing An Array Of Cameras.” Likewise, the specifications describe the “Background Of The

Invention” as “a navigable camera array telepresence system and method of using the same.”

(’325 Patent at 1:20–21; ’226 Patent at 1:15–16.)

       The Microsoft court construed this term to mean “a set of multiple cameras, each fixed in

relation to each other.” In doing so, the court rejected the constructions offered by both parties to

that case, including Kewazinga’s proposal (“a configuration of cameras, where such

configuration can include movable cameras and reusing a camera in multiple locations”).

Microsoft, 2019 WL 3423352, at *15. The Microsoft court extensively analyzed the relevant claim

language, the disclosures of the specifications, and the expert testimony proffered by the parties.


                                                 6
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 12 of 32




Id. at *15–19. Google respectfully submits that the Microsoft court correctly construed this term

and that this Court should adopt the same construction.

       By contrast, Kewazinga seeks to re-litigate issues already (and correctly) decided by the

Microsoft court. Specifically, Kewazinga seeks to overturn the Microsoft court’s sound reasoning

by re-arguing that (1) the claimed “array” can constitute any “configuration” of cameras, rather

than cameras with a fixed relationship to one another; and (2) that an “array” can be created over

time by re-using and moving cameras. This Court should reject those arguments, just as the

Microsoft court already has.

       A.      “Fixed In Relation To Each Other” Should Be Included In The Construction
               Of “Array Of Cameras.”

                   1. The Microsoft Court Correctly Concluded That Each Camera In The
                      “Array” Must Be “Fixed In Relation To Each Other.”

       No dispute exists that the claimed “array of cameras” requires multiple cameras within the

array—that is inherent in the phrase itself, which recites “cameras” in the plural. But the parties

dispute whether there must be some relationship between the cameras within the array. The

Microsoft court held, and Google proposes, that the claimed “array of cameras” includes “multiple

cameras, each fixed in relation to each other.” That is fully consistent with how the claims and

specifications of the Patents-in-Suit describe the purpose and benefits of the alleged inventions.

       As the Microsoft court explained, the specifications of the Patents-in-Suit describe a

number of shapes that the array can take—for example, a linear shape, an S-shape, or a ring. But

as the court observed, “[i]n all of the multitude of configurations contemplated in the patents . . .

the cameras in each array are always fixed in geometric relation to each other.” Microsoft, 2019

WL 3423352, at *15. For example, the ’325 Patent discloses a preferred embodiment wherein

“the cameras [of the array] are on rails with each rail holding a plurality of cameras,” and that

“[t]hese cameras [are] each locked into a fixed relation to every adjacent camera on the array


                                                 7
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 13 of 32




and dispersed dimensionally in a given environment. . . .” Id. (citing ’325 Patent at 3:66–4:4).

Every other embodiment is consistent: for instance, as the Microsoft court explained, Figures 2b,

2c, 2d, 2e, 3, 7a, and 11 all depict that each camera within the “array” is fixed in relation to the

other cameras in the array. See Microsoft, 2019 WL 3423352, at *16; see also, e.g., ’325 Patent

at 7:8–15 (describing that each camera in the array of the embodiment depicted in Figures 2a–2d

is fixed in relation to one another by “securing the camera 14 to the rail 12”); id. at 8:22–25

(explaining that each camera in the array of the Figure 3 embodiment is “spaced approximately

one inch apart, thereby resulting in a seamless view of the environment”).




                                                 8
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 14 of 32




       The fixed geometric relationship between the cameras is not just a tangential part of the

invention. Instead, as the Microsoft court explained, it is “central” to the use of the array and the

goal of the claimed inventions—“to allow one or more users to virtually navigate an environment,

preferably in real time.” Microsoft, 2019 WL 3423352, at *16 (citing Stevenson Dep. ¶ 127:6–

11); see also id. at *17 (describing the “critical nature of [the] fixed geometric relationship”).

Specifically, “[f]ixing the cameras [in] relation to each other allows for the creation of

progressively different perspectives, which can be ‘mosaiced,’ ‘tweened’ or otherwise mixed or

processed to allow a user to navigate images of the environment captured by the array.” Id.

Accordingly, the Court should adopt Google’s proposed construction—the same construction

entered by the Court in Microsoft—because the requirement that each camera within the “array”

is fixed in relation to each other adheres to the specification’s consistent description of the

invention. See Vitronics, 90 F.3d at 1582 (holding that the specification “is the single best guide

to the meaning of a disputed term,” and is “[u]sually . . . dispositive.”); see also GPNE Corp. v.

Apple Inc., 830 F.3d 1365, 1370 (Fed. Cir. 2016) (“[W]hen a patent ‘repeatedly and consistently’

characterizes a claim term in a particular way, it is proper to construe the claim term in accordance

with that characterization[.]”).

                   2. Kewazinga’s Arguments To Overturn The Microsoft Court’s
                      Construction Lack Merit And Should Be Rejected.

       Kewazinga argues that the Microsoft court was wrong, and that this Court’s construction

should not include “fixed in relation to each other,” because such a construction is allegedly

imprecise and inconsistent with the intrinsic evidence of the Patents-in-Suit. (Br. at 22–25.)

Kewazinga’s arguments should be rejected.

       First, Kewazinga argues that “fixed in relation to each other” is improper because the

relationship between the cameras does not need to be predetermined or known prior to image



                                                 9
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 15 of 32




capture. (Br. at 24.) But that contention contradicts the goals of the claimed inventions. As the

specifications describe, the claimed inventions are designed to allow users to remotely navigate

through an environment, and to “better simulate a view’s actual presence in a venue, preferably in

real time.” (’325 Patent at 2:62–63.) To accomplish that goal, the patents disclose arrangements

of cameras, which are “strategically placed through and around the physical environment to be

used.” (Id. at 6:41–43.) The specifications explain that precise relationship between the cameras

may depend on the application—for instance, on the object being viewed, and the desired speed

of movement through the array. (See id. at 7:65–8:1.) It would defeat the purpose of the inventions

if the relationship of the cameras was not determined or known before image capture. (See id. at

6:41–43 (“the user navigates through the array 10, which is strategically placed through and

around the physical environment”).)

       In support of its assertion that the arrangement of cameras in an “array” does not need to

be known or predetermined prior to image capture, Kewazinga relies on its litigation expert, Dr.

Lubin, and his complex re-interpretation of Figure 11 of the ’325 Patent. (See id., citing Lubin

Decl. ¶¶ 29, 54; Lubin Decl. ¶ 29 (purporting to interpret Figure 11); Lubin Decl. ¶ 54 (same).)

According to Dr. Lubin, Figure 11 of the ’325 Patent discloses a single array, wherein the

concentric rings of Figure 11 (labeled 12-1, 12-2, 12-n) are each “sub-arrays.” (Lubin Decl. ¶ 29.)

Because 12-1, 12-2, and 12-n are allegedly “sub-arrays,” according to Dr. Lubin, one “sub-array”

(12-1) can capture images, after which the “sub-array” could be moved to another, previously-

undetermined position (12-2), where another set of images would be captured by the second “sub-

array.” (Id.) According to Dr. Lubin, the single “array” of Figure 11 constitutes the collection of

“sub-arrays” 12-1 through 12-n, which do not necessarily have any predetermined relationship

between them. (See id.)




                                                10
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 16 of 32




       It is a convoluted theory—one that is wholly unsupported by the actual disclosures of the

patents, which is the most relevant source for claim construction. As Dr. Lubin admitted at

deposition, the phrase “sub-array” does not appear anywhere in the Patents-in-Suit; Kewazinga

simply concocted that term for litigation. (See Lubin Dep. 148:13–15.) That is because what

Figure 11 actually discloses is a plurality of “cylindrical arrays,” each labeled 12-1 to 12-n, and

each array with different circumferences around a central focus point. (See, e.g., ’325 Patent at

19:5–11 (“A plurality of cylindrical arrays (121-1-121-n) 1 of differing diameters comprising a

series of cameras 14 may be situated around an environment comprising one or more objects 1200,

one cylindrical array at a time); id. at 19:64–66 (describing “the arrays” (plural) 12-1 through 12-

n”).) Additionally, Figure 11 is described in the portion of the specification titled “Multiple

Arrays,” further undermining Kewazinga’s attempt to change the disclosure of Figure 11 as a

single array with multiple “sub-arrays.” (See id. at 18:58.)

       Indeed, the Microsoft court considered—and rejected—the same argument Kewazinga

asserts again here regarding Figure 11. See Microsoft, 2019 WL 3423352, at *17–18. Specifically,

after analyzing the intrinsic evidence, the Microsoft court explained:

               Consistent with every instance in which the term ‘array of cameras’
               is used in the Asserted Patents, each array [in Figure 11] contains
               cameras in [sic] fixed in relation to each other. The supplemental
               arrays, containing cameras in different geometric relationships with
               each other than in the initial array, are described as distinct from the
               first array and each other (i.e. array 12-1, array 12-2, array 12-n+1).
               From this, a POSITA would understand that the supplemental arrays
               are distinct and separate arrays because their constituent cameras do
               not have the same fixed geometric relationship as the cameras in the
               other arrays.




1
  Figure 11 labels the individual cylindrical arrays as “12-1,” not the “121-1” that appears in the
specification referencing Figure 11. Label “121” is not used in any figure of the patent, nor does
it appear anywhere else in the specification and should be understood as a typo.


                                                 11
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 17 of 32




Id. at *17. The Microsoft court further noted that the embodiment of Figure 11 is claimed in claim

22 of the ’325 Patent, which (unlike most of the other claims of the ’325 Patent) recites a plurality

of “arrays” of cameras. Id. at *17.

       Thus, the intrinsic evidence supports the construction that Google proposes (and that the

Microsoft court has already entered). As described above, expert testimony is generally unhelpful

to claim construction, and that is particularly true given that Dr. Lubin does not meet Kewazinga’s

own previously stated standard for a person of ordinary skill in the art. (See supra Section I.) And

regardless of Dr. Lubin’s qualifications, expert testimony is never sufficient to overcome, let alone

re-write, the disclosures of the patents themselves. See Phillips, 415 F.3d at 1318 (“[The] court

should discount any expert testimony ‘that is clearly at odds with the claim construction mandated

by the claims themselves, the written description, and the prosecution history, in other words, with

the written record of the patent.’”).

       Second, Kewazinga argues that the use of the word “fixed” in the construction may lead to

juror confusion because the cameras within the array do not need to be “stationary.” (Br. at 24.)

In support of that argument, Kewazinga relies on the specification’s disclosure of an embodiment

in which the array of cameras “can be secured to a moveable frame that can be wheeled into

position.” (Id. (citing ’325 Patent at 7:43–44).) But that disclosure simply explains that the array

can be moved; it says nothing about the cameras within the array being movable. Once again,

the Microsoft court rejected the very same argument Kewazinga makes here:

               Plaintiff’s contention that the cameras can be moved or reused also
               goes too far and lacks intrinsic support. A careful review of the
               various configurations of “arrays of cameras” contemplated in the
               Asserted Patents . . . reveals that there is not one single example in
               the intrinsic evidence of an array of cameras in which the cameras
               are not fixed relative to each other. . . . Moving a camera, without
               moving the entire array, would change its geometric relationship
               with the other cameras within the array, which, as explained above,



                                                 12
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 18 of 32




               would create a new array. Accordingly, the Court rejects Plaintiff’s
               contention that a camera within an array can be moved and still
               constitute the same array as it is divorced from the intrinsic
               evidence.

Microsoft, 2019 WL 3423352, at *18.

       Faced with that unequivocal rejection by the Microsoft court, Kewazinga switched

experts—retaining Dr. Lubin for this case, instead of its expert from the Microsoft case (Dr.

Hanna). Here, Kewazinga relies on Dr. Lubin’s interpretation of Figure 11 of the ’325 Patent to

argue that cameras within the “array” can be movable. Specifically, relying exclusively on Dr.

Lubin, Kewazinga argues that Figure 11 discloses “moving sub-arrays with cameras to different

locations and different times to capture images.” (Br. at 24 (citing Lubin Decl. ¶¶ 26–28, 55).)

       But as described above, Figure 11 does not disclose “sub-arrays;” and the patents never

use the phrase “sub-arrays.” (See Lubin Dep. 148:13–15.) Rather, as the Microsoft court correctly

held, and as explained above, the intrinsic evidence is clear that Figure 11 teaches a system with

distinct “cylindrical arrays” (12-1, 12-2, 12-3, and 12-n), each of which has cameras that are fixed

with respect to one another. See supra at Section II.A.1; Microsoft, 2019 WL 3423352, at *15.

The intrinsic evidence trumps Kewazinga’s expert testimony. See Phillips, 415 F.3d, at 1318.

       Third, Kewazinga argues that “fixed in relation to each other” would contradict the

intrinsic evidence because the Patents-in-Suit allegedly disclose embodiments in which the

relationship between camera distances is reflected “in terms of camera positions relative to one

another.” (Br. at 23.) But the passage that Kewazinga cites merely describes a “conceptualized”

naming or addressing convention—a “method[] of identifying cameras” using unique addresses—

not the physical manifestation of the array. (’325 Patent at 5:1–2 (“In the present embodiment, the

camera array 10 is conceptualized as being in an X, Z coordinate system”); see also id. at 5:1–18

(describing Fig. 1, which is an abstract, functional diagram).)



                                                13
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 19 of 32




       Fourth, Kewazinga argues that a Patent Office decision denying institution of inter partes

review of the ’234 Patent somehow “confirms” that an “array of cameras” should not be construed

to mean a set of cameras where each camera is “fixed in relation to each other.” (Br. at 24–25

(citing Microsoft IPR Denial at 15).) But that argument should be rejected: the Patent Office

merely explained that the ’234 Patent specification contemplates, in one embodiment, securing an

array to a moveable frame, and that therefore the concept of using moving cameras to capture

images was not completely foreclosed from the claims. (See Microsoft IPR Denial at 15.) But the

fact that an array can be wheeled into place does not say anything about the arrangement of

cameras within the array. As the Microsoft court explained, “[m]oving a camera, without moving

the entire array, would change its geometric relationship with the other cameras within the array,

which, as explained above, would create a new array.” Microsoft, 2019 WL 3423352, at *18.

       B.      Like The Microsoft Court, This Court Should Reject Kewazinga’s Argument
               That An “Array” Can Be Created Over Time By Moving Cameras.

       Kewazinga’s proposed construction should be rejected for an additional reason: its

proposal that an “array of cameras” can be “created over time by moving cameras” also lacks

support in the claims and in the specifications. Instead, Kewazinga attempts to rely on expert

testimony to rewrite the actual disclosures of the patents.

       Once again, Kewazinga’s contention that an array “can be created over time by moving

cameras” relies entirely on its expert’s interpretation of Figure 11 of the ’325 Patent. (See Br. at

20–22 (citing Figure 11 and the Lubin Declaration seven times); Lubin Decl. ¶¶ 26–28, 48–50

(identifying Figure 11 as the basis of his opinions at least seventeen times).) As explained above,

see supra Section II.A.2, that convoluted interpretation posits that Figure 11 describes multiple

“sub-arrays” (12-1, 12-2, 12-n), which can purportedly be moved over time to create a single array.

Those arguments were rejected by the Microsoft court, and this Court should reject them too.



                                                 14
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 20 of 32




        As described above, Dr. Lubin’s testimony contradicts the intrinsic record—and expert

testimony can never overcome the actual teachings of the written patent record. See Phillips, 415

F.3d, at 1318. The Patents-in-Suit never mention the concept of a “sub-array,” let alone the notion

that Figure 11 discloses sub-arrays. (See Lubin Dep. 148:13–15.) Instead, as the specification

explains (and as the Microsoft court confirmed), Figure 11 is disclosed in the specification section

titled “Multiple Arrays,” and the figure itself describes a plurality of “cylindrical arrays,” not “sub-

arrays” that can be moved to ultimately form an “array.” See supra at Section II.A.2; Microsoft,

2019 WL 3423352, at *18. And Kewazinga’s argument that Figure 11 supports its construction

should be rejected for an additional reason: Figure 11 does not even appear in the ’226 patent, and

therefore could not support a re-interpretation of “array of cameras” as Kewazinga argues.

Figure 11 first appears in the ’325 Patent, which is a continuation-in-part of the original ’226

Patent. Therefore, Figure 11 is new matter—defined as subject matter not included in the original

specification, claims, or drawings of a patent application. See MPEP § 608.04(a); 35 U.S.C.

§ 132(a). Because disclosures constituting new matter should not be used to construe claim terms

appearing in the parent patent, Figure 11 cannot be used to construe “array of cameras” in the

’226 Patent. See Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1167–68 (Fed. Cir. 2004).

       Indeed, the specification explains that the creation of an array over time by using moving

cameras—for example, by a moving vehicle—did not solve the problems sought to be addressed

by the claimed inventions:

               In order for the user’s view to move through the venue or
               environment, a moving vehicle carries the cameras. This system,
               however, has several drawbacks. For example, in order for a
               viewer’s perspective to move through the venue, the moving vehicle
               must be actuated and controlled. In this regard, operation of the
               system is complicated.




                                                  15
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 21 of 32




(’325 Patent at 2:12–14.) Thus, the inventors distinguished their invention from a system that

created an array over time by moving cameras. A claim construction that encompasses concepts

that the inventors sought to distinguish is almost never correct, and would not be correct in this

case. See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–44 (Fed. Cir. 2005).

        Significantly, the Microsoft court has already rejected a variation of Kewazinga’s “moving

over time” argument. In the Microsoft case, Kewazinga argued for a construction of “array of

cameras” wherein the camera configuration “can include movable cameras and reusing cameras

in multiple locations.” Microsoft, 2019 WL 3423352, at *15. The Microsoft court explained

(correctly) that such a construction lacked intrinsic support in the patents:

                Plaintiff’s contention that the cameras can be moved or reused also
                goes too far and lacks intrinsic support. . . . As discussed above, the
                cameras are carefully deployed to create the necessary fields of
                view. . . . Moving a camera, without moving the entire array, would
                change its geometric relationship with the other cameras within the
                array, which, as explained above, would create a new array.
                ...
                Plaintiff’s contention that cameras within an array can be reused is
                also rejected as overbroad. . . . [I]f, in the example represented by
                Figure 11[], a camera in array 12-1 were reused in array 12-2, array
                12-1 and array 12-2 would still constitute separate and distinct
                arrays. Accordingly, the contention that a camera can be reused
                within an array as proposed by Plaintiff [is] rejected as overbroad
                and likely to cause juror confusion.

Microsoft, 2019 WL 3423352, at *18. Kewazinga’s proposal in this case—that an array can be

“created over time by moving cameras”—is simply a rehash of its argument in Microsoft, and it

should be rejected. After all, using a camera at one location, then moving it for use in a second

location at a later time, is itself an act of re-using the camera.

        C.      If Adopted, Kewazinga’s Construction Would Render The Asserted Claims
                Indefinite.

        Kewazinga’s argument that an “array of cameras” can be created over time, by moving

cameras, is wrong for the additional reason that such a construction would render the claims invalid


                                                   16
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 22 of 32




as indefinite. “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.” See Nautilus, Inc. v. Biosig Instruments, Inc.,

572 U.S. 898, 901 (2014). In other words, if one cannot ascertain with reasonable certainty what

is within the scope of a claim (and what is not), it is invalid as indefinite.

        If—as Kewazinga argues—an “array of cameras” includes any configuration of cameras,

and can be created over an undefined period of time by cameras that can move to any location, the

scope of the claims cannot be determined with any reasonable certainty. Kewazinga’s expert

admitted as much at deposition. For instance, does an “array of cameras” exist if a tourist uses a

smartphone camera at Times Square and then, a month later, uses a different camera at the

Brooklyn Bridge? According to Kewazinga’s expert, “it depends.” (See Lubin Dep. 179:18–23

(“Is camera one at location A on December 1st and camera two at location B on January 1st an

array of cameras? A. I think I’ve already answered that. But, you know, it depends on the

application.”).) What if the cameras were operated ten years apart, or twenty, or fifty? According

to Kewazinga’s expert, “two cameras at any point in time could be an array of cameras.” (See

Lubin Dep. 182:4–10 (“Q. So in your opinion, two cameras at any point in time could be an array

of cameras if they have a known relationship to one another? A. As long as they are -- known

relationship, yeah.”).) And because there is no time limit to Kewazinga’s construction, one is

always left to wonder whether an “array” purportedly created over time exists now, was formed

minutes (or days, or hours, or years) ago, or still needs additional development before coming into

existence. (See Lubin Dep. 128:15–22 (“Q. So an array of cameras does not exist until you know

the relationship between the cameras, is that fair? A. I mean, that’s almost a philosophical question,

isn’t it. In order to use it, you have to know the relationship.”).)




                                                   17
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 23 of 32




        Additionally, Kewazinga’s expert testified that, under Kewazinga’s proposed construction,

whether a set of cameras constitutes an “array of cameras” depends on the subjective purpose

behind the user’s deployment of cameras. (See Lubin Dep. 173:13–20 (“Q. In a situation where a

camera is moved over time, it’s subjectively up to the camera operator to determine when to stop

and therefore create the array, right? A. Subjectively, you know, again, it depends on the

application.”).) But a claim term that is “purely subjective and depends on the unpredictable

vagaries of any one person’s opinion is indefinite.” See Intellectual Ventures I LLC v. T-Mobile

USA, Inc., 902 F.3d 1372, 1381 (Fed. Cir. 2018) (internal quotations omitted).

        “[A] patent must be precise enough to afford clear notice of what is claimed, thereby

‘appris[ing] the public of what is still open to them.” See Nautilus, Inc., 572 U.S. at 899. As

demonstrated above, adoption of Kewazinga’s proposed construction would render claims with

the “array of cameras” limitation invalid as indefinite. Because claims are generally construed to

preserve their validity, the Court should reject Kewazinga’s proposed construction. Omega Eng’g,

Inc, v. Raytek Corp., 334 F.3d 1314, 1335 (Fed. Cir. 2003) (“[C]ourts should attempt to construe

claims to preserve their validity[.]”).

III.    “Mosaicing”
        (’325 Patent, claims 1, 5, 6)

                                   Microsoft Court’s Construction

 creating imagery assembled from a plurality of images, or portions thereof, including an
 alignment process and a composition process


        Google’s Proposed Construction                  Kewazinga’s Proposed Construction

 creating imagery assembled from a plurality of    creating imagery assembled from a plurality
 camera outputs, or portions thereof, including an of images, or portions thereof, including an
 alignment process and a composition process to alignment process and a composition process
 achieve a seamless combination of the camera
 outputs



                                                18
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 24 of 32




       As described above, the Patents-in-Suit describe remotely navigating through an

environment by sequentially viewing images captured from an arrangement of cameras in that

environment. To improve the viewer experience—and avoid the jarring effects of viewing

discrete, disjointed images—the ’325 Patent claims and specification disclose mixing camera

outputs by “mosaicing” them into a combined image, so the user seamlessly moves through the

environment. The term “mosaicing” only appears in the claims of the ’325 Patent. Claim 1 of

the ’325 Patent recites:

               mix the outputs of cameras in the [first/second] path in accordance
               with the received [first/second] user inputs by sequentially
               mosaicing the selected outputs of cameras in the [first/second] path

(See ’325 Patent at 21:14–25.) The patent figures show the progression of views from each camera

of the array, and how they are mixed together—for example, by “mosaicing” the camera outputs—

to “achieve the seamless progression of the discrete views of cameras 14-2 through 14-7, which

gives the user 22 the look and feel of moving around the viewed object.” (See ’325 Patent at

15:12–14.)




                     ’325 Patent Figs. 7a, 7b-7g (modified and annotated)
                         (showing the views from exemplar cameras).


                                               19
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 25 of 32




       The parties agree that “mosaicing” includes an “alignment process” and a “composition

process.” But the parties dispute whether “mosaicing” requires at least an effort to achieve

seamlessness of the camera outputs. In Microsoft, the court expressly withheld addressing that

issue. Microsoft, 2019 WL 3423352, at *9 n.8. As detailed below, that additional clarification is

warranted based on the intrinsic record.

       A.      In These Patents, “Mosaicing” Requires A Composition Process “To Achieve
               A Seamless Combination Of The Camera Outputs.”

       Google’s proposed construction should be adopted because it will best help the jury

understand the claim term and resolve questions of infringement and validity. Consistent with

Google’s proposal, the ’325 Patent specification consistently describes that “mosaicing” involves

processes in order to achieve seamlessness between images. (See, e.g., ’325 Patent, Abstract

(describing “mosaicing and tweening [images], for effectuating seamless motion”); id. at 4:41–43

(“image output mixing, such as mosaicing and tweening, effectuates seamless motion.”).)

       The meaning of “mosaicing” is described most comprehensively in column 13 of the ’325

Patent, with reference to (and incorporation of) the teachings of U.S. Patent 5,649,032, issued to

Peter J. Burt (“Burt” (Dkt. No. 110-7)). (See ’325 Patent at 13:15–21.) According to that part of

the ’325 Patent specification:

               [T]he present embodiment utilizes a mosaic composition process to
               construct (or update) a mosaic. The mosaic composition comprises
               a selection process and a combination process. . . . The combination
               process applies various output processing techniques, such as
               merging, fusing, filtering, output enhancement, and the like, to
               achieve a seamless combination of the outputs.

(’325 Patent at 13:26–39.) The patents further describe mosaicing as a form of “mixing” camera

outputs, which creates a “seamless progression of the discrete views of cameras 14-2 through 14-

7, which gives the user 22 the look and feel of moving around the viewed object.” (’325 Patent at

15:13–15 (emphasis added); ’325 Patent, Abstract (describing the result of viewing mixed images


                                               20
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 26 of 32




as “effectuating seamless motion along such paths” (emphasis added)).) Indeed, the ’325 Patent

explicitly states that there are two steps to the “mosaicing” process: First, “[t]he server 18

automatically aligns one camera output to another camera output, a camera output to another

mosaic (generated from previously occurring camera output) such that the output can be added to

the mosaic, or an existing mosaic to a camera output.” (’325 Patent at 13:21–25 (emphases

added).) Second, after the mosaic is aligned, a composition process is used to construct (or update)

a mosaic:

               The mosaic composition comprises a selection process and a
               combination process. . . . Once the selection process selects which
               output(s) are to be included in the mosaic, the combination process
               combines the various outputs to form the mosaic. The combination
               process applies various output processing techniques, such as
               merging, fusing, filtering, output enhancement, and the like, to
               achieve a seamless combination of the outputs. The resulting
               mosaic is a smooth view that combines the constituent outputs
               such that temporal and spatial information redundancy are
               minimized in the mosaic.

(’325 Patent at 13:29–42.)

       The ’325 Patent’s description of “mosaicing,” explained above, incorporates and builds on

the teachings of the Burt patent, which explains that mixing may be accomplished by “mosaicing”

the outputs of intermediate cameras. Indeed, the Burt patent explains that “the system sequentially

executes an image alignment process, an editing process, and a combining process such that, from

a sequence of images, the system automatically produces a seamless mosaic for various

applications.” (Burt at Abstract.) Specifically, the “combining process” described in Burt is used

to “seamlessly combine the input image with the mosaic.” (Burt at 6:20–21.)

       Thus, the intrinsic evidence clearly and consistently describes that “mosaicing” includes a

process attempting to achieve seamlessness between images that are assembled together. In

contrast, the Patents-in-Suit have no discussion of “mosaicing” that does not involve attempting



                                                21
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 27 of 32




to smooth, or make seamless, sequential camera outputs. Google’s proposal should be adopted

because it provides meaning to the terms in the context of the claimed inventions. See, e.g., Eon

Corp. IP Holdings LLC v. Silver Spring Networks, Inc., 815 F.3d 1314, 1320 (Fed. Cir. 2016)

(holding that the ordinary meaning is not the meaning of the term in the abstract, but rather its

meaning to the ordinary artisan after reading the entire patent).

       Kewazinga argues that Google’s construction is improper because “seamless mosaic” is

“redundant.” (See Br. at 17.) But Kewazinga’s example merely highlights the fact that the mosaic

composition step should use whatever process is best to reduce seams and try to achieve

seamlessness. The phrase “seamless mosaic” is not redundant, but rather an important emphasis

on the essential character of the mosaic—that it has undergone an effort to achieve seamlessness.

       Kewazinga also argues that Burt describes additional image processing for seamlessness

after the mosaic has been created. (See Br. at 17 (citing Lubin Decl. ¶ 44)). But Kewazinga

mischaracterizes Burt’s teachings. In Burt, the mosaic composition step (“mosaicing”) seeks to

achieve a seamless combination of the camera outputs—consistent with Google’s proposed

construction—and notes that additional processing to reduce seams after creating a mosaic may be

performed. Nor should the Court consider Dr. Lubin’s testimony, because as discussed above, the

patent documents, taken as a whole, are sufficient to enable the court to construe the disputed term.

See Vitronics, 90 F.3d at 1582. Indeed, the Court should also reject Kewazinga’s implication that

its construction should be adopted because Kewazinga hired an expert and Google did not. The

intrinsic evidence—instead of disfavored expert testimony—is the most relevant source for claim

construction. See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 1270 (Fed. Cir. 1986)

(“We have never required a party to proffer expert testimony on claim interpretation.”); Vitronics,

90 F.3d at 1582 (“The specification . . . is the [] best guide to the meaning of a disputed term”).




                                                 22
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 28 of 32




       Kewazinga argues that no statements in the specifications of the Patents-in-Suit disavow

or disclaim the scope of the claim. (See Br. at 18.) But in discussing the disadvantages of certain

prior art, the specifications explain that the prior art “has several drawbacks,” including that

“changing camera views results in a discontinuous image.” (See ’325 Patent at 2:14–20.) The

specification further explains that the resulting mosaic “is a smooth view that combines the

constituent outputs such that temporal and spatial information redundancy are minimized.” (’325

Patent at 13:29–42.) Thus, the patents distinguish the prior art as lacking continuous image

transitions when changing camera views and point out the advantages of a smooth, seamless

combination. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337,

1342–43, 1341–45 (Fed. Cir. 2001). Here, the specification explicitly discloses that the entire

purpose of “mosaicing” is to “achieve a seamless combination,” and the claim language should be

construed consistent with that disclosure. (See ’325 Patent at 13:38; see also Burt at 6:20–21

(disclosure incorporated by reference explaining the goal of “seamlessly combin[ing] the input

image with the mosaic.”)); ERBE Elektromedizin GmbH v. Int’l Trade Comm’n, 566 F.3d 1028,

1034 (Fed. Cir. 2009) (“We generally do not construe claim language to be inconsistent with the

clear language of the specification; ‘[u]sually, it is dispositive.’” (citing Phillips, 415 F.3d at

1315)). Kewazinga’s allegation that the Burt patent does not disavow the full scope of mosaicing

is inapposite because, as discussed above, the specification of Kewazinga’s patents do.

       Kewazinga’s proposal—that “mosaicing” does not even need to include an effort to

achieve a seamless combination of images—leads to nonsensical results: under that interpretation,

any collection of images could be considered a result of “mosaicing,” no matter how disparate or

disjointed. Indeed, attempting to defend that position at deposition, Dr. Lubin testified that there

is no requirement that images be contiguous or overlap in order to be mosaiced—or even that they




                                                23
        Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 29 of 32




be in any particular relationship to each other. (See Lubin Dep. 231:4–24.) Likewise, Dr. Lubin

testified that taking two completely unrelated photographs and taping them together could be

considered “mosaicing” as claimed in the Patents-in-Suit. (See Lubin Dep. 238:10–239:21.) As

that testimony shows, Kewazinga’s construction completely jettisons the purpose of mosaicing in

the patents—to create better transitions between camera outputs. (See ’325 Patent at 15:9–16;

Lubin Dep. 217:18–218:2.) The Court should disregard Dr. Lubin’s testimony as contrary to the

intrinsic evidence. Phillips, 415 F.3d at 1318 (“a court should discount any expert testimony that

is clearly at odds with the . . . written record of the patent”).

        B.      In These Patents, “Mosaicing” Is Performed on “Camera Outputs.”

        The claims, drafted by Kewazinga and approved by the Patent Office, establish that the

mosaics of these claims must be of camera outputs. For example, claim 1 of the ’325 Patent

requires “sequentially mosaicing the selected outputs of cameras in the first path.” Claim 5 of the

’325 Patent requires a sequence of cameras and “mosaicing the image of a current camera in the

sequence to the image of a next camera in the sequence,” indicating that “mosaicing” is performed

on what is delivered from the camera.        Likewise, the “Summary of the Invention” of the ’325

Patent describes mosaicing only in the context of taking “outputs of cameras in [a] path” in the

“array of cameras” and “mix[ing] the output by mosaicing or tweening the output images.” (See

’325 Patent at 2:65–3:16.) Then, when describing the only embodiment of mosaicing, the ’325

Patent characterizes it as “‘mosaicing’ the outputs of the intermediate cameras 14.” (See ’325

Patent at 13:16.) Therefore, the claims and specification consistently describe that “mosaicing” is

performed on “camera outputs,” and the term “mosaicing” should be construed consistent with

that description.

        The Court should reject Kewazinga’s proposed construction, which leads to results that are

contrary the claim language. Kewazinga argues that mosaicing need not be performed on camera


                                                   24
       Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 30 of 32




outputs. (See Br. at 16 (citing Lubin Decl. ¶ 46)). For support, Kewazinga cites the ’234 Patent,

which it asserts provides examples of non-camera output mosaicing, and its expert’s citation to

that same portion of the ’234 Patent. (See id. (citing ’234 Patent at 12:39–13:2; Lubin Decl. ¶ 46).)

But unlike the ’325 Patent claims, the ’234 Patent claims do not recite “mosaicing.” Indeed, the

portion of the ’234 Patent specification that Kewazinga cites does not even appear in the ’325

Patent, and is directed to the meaning of the claim term “additional source output,” not the meaning

of the term “mosaicing.” (Compare ’234 Patent at 12:39–13:2, with ’325 Patent at 12:20–35); see

Goldenberg, 373 F.3d at 1167–68 (holding that disclosures constituting new matter should not be

used to construe claim terms appearing in the parent patent). And, because the only claims that

recite “mosaicing” (claims 1, 5, and 6 of the ’325 Patent) do not have the term “additional source

output,” the passage Kewazinga identifies is not relevant to the construction of “mosaicing.” See

Ventana Med. Sys., Inc. v. Biogenex Labs., Inc., 473 F.3d 1173, 1184 (Fed. Cir. 2006). Kewazinga

also cites the Burt patent’s discussion of mosaicing. (See Br. at 16.) But Kewazinga’s patents

allegedly improved on the Burt patent—and, as described above, the claims and specification of

the ’325 Patent consistently describe “mosaicing” as being performed on the outputs of cameras.

                                         CONCLUSION

       For the reasons above, the Court should adopt Google’s proposed constructions in their

entirety and reject Kewazinga’s proposed constructions.




                                                 25
      Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 31 of 32




Dated: January 22, 2021          By:        /s/ Ameet A. Modi
                                            DESMARAIS LLP
                                            John M. Desmarais
                                            jdesmarais@desmaraisllp.com
                                            Steven M. Balcof
                                            sbalcof@desmaraisllp.com
                                            Elizabeth Weyl
                                            eweyl@desmaraisllp.com
                                            David A. Frey
                                            dfrey@desmaraisllp.com
                                            230 Park Avenue
                                            New York, NY 10169
                                            Tel: (212) 351-3400
                                            Fax: (212) 351-3401


                                            Ameet A. Modi
                                            amodi@desmaraisllp.com
                                            Emily H. Chen (pro hac vice)
                                            echen@desmaraisllp.com
                                            101 California Street
                                            San Francisco, CA 94111
                                            Tel: (415) 573-1900
                                            Fax: (415) 573-1901


                                            Attorneys for Defendant Google LLC




                                       26
      Case 1:20-cv-01106-LGS Document 111 Filed 01/22/21 Page 32 of 32




                               CERTIFICATE OF SERVICE

      I hereby certify that on January 22, 2021, I caused a true and correct copy of the foregoing

DEFENDANT GOOGLE LLC’S RESPONSIVE CLAIM CONSTRUCTION BRIEF to be

filed and served electronically by means of the Court’s CM/ECF system in accordance with

Federal Rules of Civil Procedure and/or the Local Rules of this Court, upon the following counsel

of record:


      Ian G. DiBernardo
      Timothy K. Gilman
      Kenneth L. Stein
      Saunak K. Desai
      Gregory R. Springsted
      STROOCK & STROOCK & LAVAN LLP
      180 Maiden Lane
      New York, NY 10038
      Tel: (212) 806-5400
      Fax: (212) 806-6006
      Email: idibernardo@stroock.com
      Email: tgilman@stroock.com
      Email: kstein@stroock.com
      Email: sdesai@stroock.com
      Email: gspringsted@stroock.com

      Attorneys for Plaintiff Kewazinga Corp.




                                                           _/s/ Ameet A. Modi__
                                                             Ameet A. Modi




                                               27
